MUSICAL CLEANING DEVICE HAVING MULTIPLE CLEANING COMPONENTS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
 Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.  The claims below have been rejected under 35 U.S.C. 103 using the same references applied in a different order, based on claim amendments.  The same arguments apply to the cited combination of references.
Applicant argues, “Song in light of Payne does not teach “wherein the cleaning member comprises a cleaning member securing member configured to removably interact and lock with or screw into the main body… Payne relies on the friction forces produced by having a plurality of finger elements penetrating the cleaning unit”.”
Examiner disagrees.  Payne is used in combination with Song to teach the cleaning member being removably attached.  Examiner agrees that Payne relies on friction forces produced by having a plurality of finger elements.  The finger elements engage and “lock” the cleaning member (26) and main body (30, 60) together by frictional forces; therefore, Payne teaches “a cleaning member securing interact and lock (emphasis added) or screw into the main body (30, 60)”.
Applicant argues, “In Song, the cleaning unit cannot go inside or within the main body of the mop because the music player is built within the main body of the mop.”
Examiner disagrees.  First, the music player is not built within the main body of the mop in Song, rather it is attached via a bolt (Utility Model Content, Para. 4).  Second, the main body is now taught by Payne, allowing for the cleaning units to be in a separate cylinder than the handle portion of the main body.
Applicant argues, “Song teaches the entertainment member removably secured by a bolt, where such method is not easily removable.  Song does not suggest the removable entertainment member removably configured to interact and lock with the main body and currently claimed.”
Examiner disagrees.  Song teaches the entertainment member removable secured by a bolt, where the entertainment member is removed and used as a wireless microphone (Advantages, Para. 2), therefore is easily removable.  Because Song teaches the entertainment member is secured by a bolt, it in fact does interact and lock with the main body.  Further, bolts for attachment are commonly threaded and locked (see rejection below).
	Applicant argues, “Although Payne teaches an attached handle (60) that may be used to extend the reach of the handling unit (30), it is not comprised of one-and-the-same instrument”.
	Examiner disagrees.  The claim language does not support this argument.  The main body is defined as (30, 60) in Payne, and is extendable.  The main body is not limited to being a one-and-the-same-instrument, as stated in the claim.
Claim Objections
Claim 1 objected to because of the following informalities:
ed to the first securing component 24 of said main body first end 14”.  Because a female threading (bored into the entertainment member) cannot be removable, it is suggested the claim is amended as such.
Claim 1 recites, “wherein the entertainment member first end”, this should read “wherein a first end of the entertainment member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, 16-18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 20170319042 A1) in view of Song (CN 201759511U), and further in view of Kaplan (US 9961973).
Regarding claim 1, Payne et al. teach a cleaning device comprising (10): a main body (30, 60) having a first end (62) and a second opposing end (33), wherein the second opposing end (33) comprises a second securing component (42) (Figs. 1-2);

a cleaning member wherein the cleaning member comprises a cleaning member securing member (7, 13, 22, 9) configured to removable interact and lock with or screw into the main body (30, 60) (Figs. 1, 6, and 17; see annotated Fig. 20; [0018]).
Payne et al. do not teach wherein the first end comprises a first securing component;
an entertainment member wherein the entertainment member first end comprises an entertainment securing member having a female threading configured to be removably attach to the first securing component of said main body first end;
an electronic device support structure, comprising a musical mop body securing portion and an electronic device body securing portion; 
wherein the musical mop body securing portion defines a first body having flexible properties having a first pair of arms defining a first partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as a longitudinal axis of the main body; 
and, wherein the electronic device body securing portion defines a second body having flexible properties having a second pair of arms defining a second partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as the longitudinal axis of the main body.
Song teaches an entertainment enabled cleaning device comprising (See annotated Fig. 1 below; Description, Para. 1, lines 1-2):
a main body having a first end and a second opposing end, wherein the first end comprises a first securing component (bolt) (see annotated Fig. 1 below; Description, line 6);
an entertainment member (1) wherein the entrainment member first end comprises an entertainment securing member (where the bolt secures to) having a female threading configured to be 
and a cleaning member (see annotated Fig. 1 below; Description, Para. 1, lines 1-4).
As to an entertainment securing member (where the bolt secures to) having a female threading; based on the description, a bolt is used to connect the music handle to the utility handle.  Bolts inherently include some sort of threading for connecting two pieces.  Whether the male threading on the bolt connects to a female threaded nut or an internal female thread in the utility handle, it is obvious that both the entertainment securing member and the first securing component would comprise mating threads.
Kaplan teaches an electronic device support structure (capable of holding an electronic device) (30) comprising a musical mop body securing portion (capable of securing a mop/rod) (33) and an electronic device body securing portion (capable of securing an electronic device body) (32) (Fig. 9); 
wherein the musical mop body securing portion (33) defines a first body (34) having flexible properties (polymer) having a first pair of arms defining a first partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as a longitudinal axis of the main body (Fig. 9; see annotated Fig. 9; Col. 6, lines 13-21); 
and, wherein the electronic device body securing portion (32) defines a second body having having flexible properties having a second pair of arms defining a second partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as the longitudinal axis of the main body (Fig. 9; see annotated Fig. 9; Col. 6, lines 13-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combine the first securing component and entertainment member taught by Song, on the first end of the cleaning device taught by Payne et al., because Song teaches the entertainment member can easily be attached to a utility (mop) handle by a bolt (Song, Description, line 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the attachable holder taught by Kaplan onto the main body of the mop taught by Payne et al. in view of Song because Kaplan teaches the portable attachable holder is convenient for carrying additional objects.  Payne et al. in view of Song would benefit from attaching the attachable holder to the main body of the mop because it could carry the compatible music device (Song) when a user does not have pockets and wants to ensure the device stays within range or stays as a set when storing.
Regarding claim 2, Payne et al. in view of Song, and further in view of Kaplan teach wherein said cleaning member comprises a first end (22) configured to secure to said main body (30, 60) and a second end comprising a cleaning unit (26) (Payne et al., Fig. 20; see annotated Fig. 20).
Regarding claim 3, Payne et al. in view of Song, and further in view of Kaplan teach wherein said cleaning unit is a mop head (Payne et al., Fig. 20).
Regarding claim 6, Payne et al. in view of Song, and further in view of Kaplan teach wherein said cleaning unit is a circular mop head (Payne et al., see annotated Fig. 20 below).
Regarding claim 7, Payne et al. in view of Song, and further in view of Kaplan teach wherein said cleaning unit is a wet or dry mop head (Payne et al., [0080] lines 1-3; see annotated Fig. 20 below).
Regarding claim 8, Payne et al. in view of Song, and further in view of Kaplan teach wherein said cleaning unit is a microfiber mop head (Payne et al., see annotated Fig. 20 below; [0065] lines 5-8).
Regarding claim 9, Payne et al. in view of Song, and further in view of Kaplan teach a lever system (15) configured for applying a pressure to one or more components (7) of said mop head (26) (Payne et al., [0056]; Figs. 6 and 20).
claim 10, Payne et al. in view of Song, and further in view of Kaplan teach wherein said entertainment member (1) houses one or more functional components (3) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (Song, Fig. 1; see annotated Fig. 1 below; Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-2).
Regarding claim 11, Payne et al. in view of Song, and further in view of Kaplan teach wherein communication with said independent electronic device is wireless (Song, Description. Para. 1, lines 4-6).
Whether the other audio equipment is connected to the music handle or the mop body, it performs wirelessly with the detachable microphone, part of the entertainment enabled cleaning device.
Regarding claim 13, Payne et al. in view of Song, and further in view of Kaplan teach wherein said independent electronic device (other audio equipment) is capable of transmitting data (Song, Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-3).
Further, since the other audio equipment is connected and used as a wireless microphone, it is inherent that wireless devices use radio waves, signals, or broadcasting to transmit data.
Regarding claim 16, Payne et al. in view of Song, and further in view of Kaplan teach wherein said entertainment member (1) includes a removable microphone (2) (Song, Fig. 1).
Regarding claim 17, Payne et al. in view of Song, and further in view of Kaplan teach including one or more input buttons (5) (Song, Fig. 1).
Regarding claim 18, Payne et al. in view of Song, and further in view of Kaplan teach including one or more speakers (4) (Song, Fig. 1).
Regarding claim 21, Payne et al. in view of Song, and further in view of Kaplan teach wherein the flexible properties (polymer) of the musical mop securing portion (33) cause the first pair of arms to separate and extend far enough to receive the musical mop and snap back into their original position .
Claims 12 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 20170319042 A1) in view of Song (CN 201759511U), Kaplan (US 9961973), and further in view of Serval et al. (US 20180125623 A1).
Regarding claim 12, Payne et al. in view of Song, and further in view of Kaplan teach the entertainment enabled cleaning device according to claim 11.
Payne et al. in view of Song, and further in view of Kaplan do not teach wherein said wireless communication is bi-directional.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);
wherein said entertainment member houses one or more functional components (5) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (30) (Fig. 1; see annotated Fig. 3A below);
wherein communication (32) with said independent electronic device (30) is wireless ([0020] lines 17-25; Fig. 1);
and wherein said wireless communication (32) is bi-directional (Bluetooth) ([0016]; Fig. 1).

Regarding claim 14, Payne et al. in view of Song, and further in view of Kaplan teach the enabled cleaning device according to claim 13.
Payne et al. in view of Song, and further in view of Kaplan do not teach wherein said independent electronic device is a smart phone or smart tablet.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);
wherein said entertainment member houses one or more functional components (5) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (30) (Fig. 1; see annotated Fig. 3A below);
wherein communication (32) with said independent electronic device (30) is wireless ([0020] lines 17-25; Fig. 1);
wherein said independent electronic device (30) is capable of transmitting data ([0016]; Fig. 1);
wherein said independent electronic device (30) is a smart phone or smart tablet (Fig. 1; [0113]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a smartphone (mobile device) in the cleaning device disclosed in Serval et al., as the independent electronic device (other audio equipment) taught by Payne et al. in view of Song and Kaplan, because Serval et al. teaches well known means of wireless communication between independent electronic devices (mobile devices) and cleaning devices include wireless mobile, computing, smart devices ([0013]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.
Regarding claim 15, Payne et al. in view of Song, and further in view of Kaplan teach the enabled cleaning device according to claim 13.
Song in view of Payne et al., and further in view of Kaplan do not teach wherein said entertainment enabled cleaning device includes a pairing mode, wherein pairing between said entertainment enabled cleaning device and said external electronic device may be accomplished.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);
wherein said entertainment member houses one or more functional components (5) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (30) (Fig. 1; see annotated Fig. 3A below);

wherein said independent electronic device (30) is capable of transmitting data ([0016]; Fig. 1);
wherein said entertainment enabled cleaning device (100) includes a (Bluetooth) pairing mode, wherein pairing between said entertainment enabled cleaning device (100) and said external electronic device (30) may be accomplished (Fig. 1; see annotated Fig. 3A below; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the entertainment enabled cleaning device to the electronic device, wirelessly, taught by Payne et al. in view of Song and Kaplan, via a Bluetooth pairing mode, taught by Serval et al. because Serval et al. teaches that a common wireless way of transmitting data includes WiFi or Bluetooth ([0016]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.  Although all references are silent to such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device, because Serval teaches Wifi and Bluetooth capabilities, the technology is capable of supporting telephone calls.
Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 20170319042) in view of Song (CN201778511U), and further in view of Serval et al. (US 20180125623 A1).
Regarding claim 1, Payne et al. teach a system for a cleaning device comprising (10): a main body (30, 60) having a first end (62) and a second opposing end (33), wherein the second opposing end (33) comprises a second securing component (42) (Figs. 1-2);
wherein the main body (30, 60) further includes an extension member (60) configured to allow the length of the main body (30, 60) to expand and lock in place (Fig. 2; [0086]);

wherein the cleaning unit (26) comprises a removably attachable sponge mop, a removably attachable circular mop head, a removably attachable wet and dry mop head, and a removably attachable microfiber mop head (Figs. 6, 8, and 20; [0047]; [0065]; [0080]).
Payne et al. do not teach providing entertainment;
wherein the first end comprises a first securing component;
an entertainment member wherein the entertainment member first end comprises an entertainment securing member having a female threading configured to be removably attach to the first securing component of said main body first end;
wherein the entertainment member houses one or more functional components which allow said entertainment enabled cleaning device to communicate with an independent electronic device capable of transmitting data; and
wherein the entertainment enabled cleaning device includes a pairing mode, wherein pairing between said entertainment enabled cleaning device and the independent electronic device may be accomplished, such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device.
Song teaches a system for providing entertainment and a cleaning device comprising (See annotated Fig. 1 below; Description, Para. 1, lines 1-2):
a main body having a first end and a second opposing end (see annotated Fig. 1 below);
bolt) (see annotated Fig. 1 below; Description, line 6);
an entertainment member (1) wherein the entrainment member first end comprises an entertainment securing member (where the bolt secures to) having a female threading configured to be attached to the first securing component of said main body first end (Fig. 1; see annotated Fig. 1 below; Description, lines 4-5);
a cleaning member secured to said main body second opposing end, (see annotated Fig. 1 below; Description, Para. 1, lines 1-4);
wherein the entertainment member (1) houses one or more functional components (3) which allow said entertainment enabled cleaning device to communicate with an independent electronic device capable of transmitting data (Song, Fig. 1; see annotated Fig. 1 below; Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-2).
As to an entertainment securing member (where the bolt secures to) having a female threading; based on the description, a bolt is used to connect the music handle to the utility handle.  Bolts inherently include some sort of threading for connecting two pieces.  Whether the male threading on the bolt connects to a female threaded nut or an internal female thread in the utility handle, it is obvious that both the entertainment securing member and the first securing component would comprise mating threads.
Serval teaches an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);

wherein said entertainment enabled cleaning device (100) includes a (Bluetooth) pairing mode, wherein pairing between said entertainment enabled cleaning device (100) and the independent electronic device (30) may be accomplished, such that telephone ca;;s are received from the independent electronic device (30) through the entertainment enable cleaning device (100) (Fig. 1; see annotated Fig. 3A below; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combine the first securing component and entertainment member taught by Song, on the first end of the cleaning device taught by Payne et al., because Song teaches the entertainment member can easily be attached to a utility (mop) handle by a bolt (Song, Description, line 6).  Payne et al. would benefit from the entertainment member taught by Son, because Song teaches the music attachment makes boring housework more enjoyable (Song, Background). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the entertainment enabled cleaning device to the electronic device, wirelessly, taught by Payne et al. in view of Song, via a Bluetooth pairing mode, taught by Serval et al. because Serval et al. teaches that a common wireless way of transmitting data includes WiFi or Bluetooth ([0016]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.  Although all references are silent to such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device, because Serval teaches Wifi and Bluetooth capabilities, the technology is capable of supporting telephone calls.


    PNG
    media_image1.png
    764
    622
    media_image1.png
    Greyscale

Song, annotated Fig. 1

    PNG
    media_image2.png
    145
    450
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    613
    755
    media_image3.png
    Greyscale

Payne et al., annotated Fig. 20

    PNG
    media_image4.png
    593
    652
    media_image4.png
    Greyscale

Kaplan, annotated Fig. 9
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 8312587) teaches a threaded mop head connection.
Borman (US 20170197713) teaches a telescopic handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723